Order entered February 3, 2017




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-16-00765-CR

                                 TIMOTHY GREEN, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 363rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F15-75395-W

                                           ORDER
        Before the Court is appellant’s February 1, 2017 third motion to extend time to file his

brief. We GRANT appellant’s motion and ORDER the brief received February 1, 2017 filed as

of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE